
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.1


EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT (this "Agreement"), dated effective
September 1, 2002, is between Array Biopharma Inc., a Delaware corporation (the
"Company"), and                        ("Employee").

        In consideration of the mutual covenants and agreements contained
herein, the parties hereto agree as follows:

        1.    Employment.    The Company hereby employs Employee and Employee
hereby agrees to be employed by the Company for the period and upon the terms
and conditions hereinafter set forth.

        2.    Capacity and Duties.    Employee shall be employed by the Company
in such executive capacity as the officers or directors of the Company shall
determine. During his employment Employee shall perform the duties and bear the
responsibilities commensurate with his position and shall serve the Company
faithfully and to the best of his ability, under the direction of the board of
directors and the duly elected officers of the Company. Employee shall devote
his entire working time, attention and energies to the business of the Company.
His actions shall at all times be such that they do not discredit the Company or
its products and services. Employee shall not engage in any other business
activity or activities that, in the judgment of the board of directors, may
conflict with the proper performance of Employee's duties hereunder, including
constituting a conflict of interest between such activity and the Company's
business.

        3.    Compensation.    

        (a)  For all services rendered by Employee the Company shall pay
Employee during the term of this Agreement an annual salary as set forth herein,
payable semimonthly in arrears. Employee's initial annual salary shall be
$            .(1) During the term of this Agreement, the amount of Employee's
salary shall be reviewed at periodic intervals and, upon agreement of the
parties hereto, appropriate adjustments in such salary may be made. In addition,
Employee shall be eligible for performance bonuses in cash and/or equity on an
annual or more frequent basis, as determined by, and at the discretion of the
Company.

--------------------------------------------------------------------------------

(1)See Schedule 1 to this Exhibit 10.1.

        (b)  In addition to salary payments as provided in Section 3(a), the
Company shall provide Employee, during the term of this Agreement, with the
benefits of such insurance plans, hospitalization plans and other employee
fringe benefit plans as shall be generally provided to employees of the Company
and for which Employee may be eligible under the terms and conditions thereof.
Nothing herein contained shall require the Company to adopt or maintain any such
employee benefit plans.

        (c)  During the term of this Agreement, except as otherwise provided in
Section 5(b), Employee shall be entitled to sick leave and annual vacation
consistent with the Company's customary sick leave and vacation policies.

        (d)  During the term of this Agreement the Company shall reimburse
Employee for all reasonable out-of-pocket expenses incurred by Employee in
connection with the business of the Company and in the performance of his duties
under this Agreement upon presentation to the Company of an itemized accounting
of such expenses with reasonable supporting data.

        4.    Term.    Unless sooner terminated in accordance with Section 5,
the term of this Agreement shall be two years from the date of this Agreement,
and thereafter shall continue for one year terms from year to year unless and
until either party shall give notice to the other at least 60 days prior to the
end of the original or then current renewal term of his or its intention to
terminate at the end of such term. The provisions of Sections 6, 7, 8 and 10
shall remain in full force and effect for the time periods specified in such
Sections notwithstanding the termination of this Agreement.

--------------------------------------------------------------------------------

        5.    Termination/Severance.    

        (a)  If Employee dies during the term of this Agreement, the Company
shall pay his estate the compensation that would otherwise be payable to him for
the month in which his death occurs, this Agreement shall be considered
terminated on the last day of such month and the Company shall cause any issued
but unvested options granted to Employee to immediately vest.

        (b)  If during the term of this Agreement Employee is prevented from
performing his duties by reason of illness or incapacity for a continuous period
of 120 days the Company may terminate this Agreement upon 30 days' prior notice
thereof to Employee or his duly appointed legal representative. For the purposes
of this Section 5(b), a period of illness or incapacity shall be deemed
"continuous" notwithstanding Employee's performance of his duties during such
period for continuous periods of less than 15 days in duration.

        (c)  The Company may terminate this Agreement at any time, upon 10 days'
prior notice, for Employee's (1) gross negligence; (2) a material breach of any
obligation created by this Agreement; (3) a violation of any policy, procedure
or guideline of the Company, or any material injury to the economic or ethical
welfare of the Company caused by Employee's malfeasance, misfeasance, misconduct
or inattention to Employee's duties and responsibilities, or any other material
failure to comply with the Company's reasonable performance expectations, upon
notice of the same from the Company and failure to cure such violation, injury
or failure within 30 days; or (4) misconduct, including but not limited to,
commission of any felony, or of any misdemeanor involving dishonesty or moral
turpitude, or violation of any state or federal law in the course of his
employment; theft or misuse of the Company's property or time.

        (d)  The Company may terminate this Agreement at any time for any or no
reason upon 30 days' notice to Employee.

        (e)  If this Agreement is terminated by the Company prior to the end of
the term pursuant to any provision other than 5(a) or 5(c), then (i) the Company
shall pay to Employee one year's annual salary, or the amount due Employee
through the remainder of the term, whichever is greater, in equal monthly
installments, subject to all applicable deductions and withholdings; and
(ii) the Company shall cause any issued but unvested options granted to Employee
to immediately vest. In the event of (x) reduction of Employee's salary to a
rate below the initial annual salary; or (y) consolidation or merger involving
the Company in which the Company is not the surviving entity or any transaction
in which more than 50% of the Company's voting power is transferred or more than
50% of the Company's assets are sold (the items in subparagraph (y),
collectively, a "Change of Control"), Employee may elect to treat such event, by
notice of termination within 30 days of its occurrence, as a termination
pursuant to 5(d); provided, that any accelerated vesting pursuant to (ii) caused
by such notice of termination as a result of (y) shall cause no more than 75% of
all outstanding and unvested options granted to Employee to vest.

        (f)    If a Change of Control occurs, 75% of all outstanding and
unvested options granted to Employee as of such event shall immediately vest,
and the remainder of all outstanding and unvested options granted to Employee as
of such event shall vest one year from the date of the closing of such event if
Employee remains in continuous service with the Company for one year from such
closing date; provided, that any termination of Employee pursuant to
Paragraph (5)(d) within the first year after a Change of Control occurs shall
cause the remaining 25% unvested options outstanding as of the Change of Control
to immediately vest. The foregoing acceleration provision shall be supplementary
to, and shall not diminish any rights that Employee has under, any other written
agreement with the Company, including an option certificate or agreement.

2

--------------------------------------------------------------------------------




        6.    Confidential Information.    This Agreement incorporates by
reference all the terms of that certain Confidential Information Agreement dated
as of December 1998 between Employee and the Company, as if fully set forth
herein.

        7.    Covenants Not to Compete or Interfere.    This Agreement
incorporates all the terms of that certain Noncompete Agreement dated as of
December 1998 between Employee and the Company, as if fully set forth herein.

        8.    Waiver of Breach.    A waiver by the Company of a breach of any
provision of this Agreement by Employee shall not operate or be construed as a
waiver of any subsequent breach by Employee.

        9.    Severability.    It is the desire and intent of the parties that
the provisions of this Agreement shall be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular provision or portion
of this Agreement shall be adjudicated to be invalid or unenforceable, this
Agreement shall be deemed amended to delete therefrom the portion thus
adjudicated to be invalid or unenforceable, such deletion to apply only with
respect to the operation of this Section in the particular jurisdiction in which
such adjudication is made.

        10.    Notices.    All communications, requests, consents and other
notices provided for in this Agreement shall be in writing and shall be deemed
given if mailed by first class mail, postage prepaid, addressed as follows:
(i) If to the Company: to its principal office at 3200 Walnut Street, Boulder,
Colorado 80301; (ii) If to Employee: at the Company's principal office; or such
other address as either party may hereafter designate by notice as herein
provided. Notwithstanding the foregoing provisions of this Section 10, so long
as Employee is employed by the Company any such communication, request, consent
or other notice shall be deemed given if delivered as follows: if to the
Company, by hand delivery to any executive officer of the Company (other than
Employee), and if to Employee, by hand delivery to him.

        11.    Governing Law.    This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Colorado
without regard to choice of law provisions thereof, and the parties each agree
to exclusive jurisdiction in the state and federal courts in Colorado.

        12.    Assignment.    The Company may assign its rights and obligations
under this Agreement to any affiliate of the Company or to any acquirer of
substantially all of the business of the Company, and all covenants and
agreements hereunder shall inure to the benefit of and be enforceable by or
against any such assignee. Neither this Agreement nor any rights or duties
hereunder may be assigned or delegated by Employee.

        13.    Entire Agreement.    This Agreement sets forth the entire
agreement and understanding of the parties and supersedes all prior
understandings, agreements or representations by or between the parties, whether
written or oral, which relate in any way to the subject matter hereof.

        14.    Amendments.    No provision of this Agreement shall be altered,
amended, revoked or waived except by an instrument in writing signed by the
party sought to be charged with such amendment, revocation or waiver.

        15.    Binding Effect.    Except as otherwise provided herein, this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective legal representatives, heirs, successors and
assigns.

***Signature Page Follows***

3

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF the parties have executed this Agreement as of the
date first above written.

    THE COMPANY:
 
 
ARRAY BIOPHARMA INC.
 
 
By:
/s/  ROBERT E. CONWAY      

--------------------------------------------------------------------------------

Robert E. Conway, Chief Executive Officer
 
 
EMPLOYEE:
 
 
/s/        

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------

Schedule 1 to Exhibit 10.1

        The following executive officers entered into an Employment Agreement
with Array BioPharma Inc. (the "Registrant") effective September 1, 2002 in the
form filed as Exhibit 10.1 to this Quarterly Report on Form 10-Q by the
Registrant for the period ended September 30, 2002. The terms of each Employment
Agreement do not differ from the Employment Agreement filed as Exhibit 10.1
except for the annual salary amounts specified in Section 3(a) of each
Employment Agreement, as set forth opposite each person's name below:

Employee


--------------------------------------------------------------------------------

  Section 3(a):
Annual Salary

--------------------------------------------------------------------------------

Kevin Koch, Ph.D.   $ 240,000 David L. Snitman, Ph.D.   $ 230,000 Anthony D.
Piscopio, Ph.D.   $ 190,000 R. Michael Carruthers   $ 165,000

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.1

